NO. 07-05-0340-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



DECEMBER 16, 2005



______________________________



KERWIN GIBBS, APPELLANT



V.



ALLSUP’S CONVENIENCE STORES, INC. AND

FEDERATED MUTUAL INSURANCE COMPANY,

FEDERATED INSURANCE AN ASSUMED NAME

OF FEDERATED MUTUAL INSURANCE COMPANY

AND/OR FEDERATED SERVICES INSURANCE COMPANY

 AND DAWN WILLEFORD, APPELLEES

_________________________________



FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;



NO. 2005-597,010; HONORABLE PAULA LANEHART, JUDGE

_______________________________





Before REAVIS and CAMPBELL and HANCOCK, JJ.

MEMORANDUM OPINION

Appellant, Kerwin Gibbs, filed a notice of appeal from an Order entered on June 24, 2005.  The clerk’s record was filed on October 21, 2005 and the reporter’s record has not been requested per the docketing statement filed by appellant.  
By letter dated November 29, 2005,  the clerk of this court notified counsel for appellant that appellant’s brief was due November 21, 2005, but had yet to be filed.  
See
 
Tex. R. App. P.
 38.6(a).  The letter further advised appellant that the appeal would be subject to dismissal for want of prosecution if the brief, or a response reasonably explaining the failure to file a brief with a showing that appellee had not been injured by the delay, was not filed by December 9, 2005.  No brief, motion for extension or other response has been received.

Accordingly, we now dismiss the appeal for want of prosecution and failure to comply with a directive of the court.  
See
 
Tex. R. App. P.
 38.8(a)(1) and 42.3(b), (c).    



Mackey K. Hancock

        Justice